Case 2:19-cv-20409-KM-ESK Document 57 Filed 07/20/21 Page 1 of 7 PageID: 498




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


OLAJUWON HERBERT,

      Plaintiff,
                                                 Civ. No. 19-20409 (KM) (ESK)
      v.
                                                            OPINION
COUNTY OF ESSEX, et. al,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Olajuwon Herbert, proceeding pro se, sues individuals and
entities involved in a criminal prosecution of him in New Jersey state court.
Pending before the Court are (1) motions to dismiss the amended complaint
filed by Defendants for lack of jurisdiction and failure to state a claim, see Fed.
R. Civ. P. 12(b)(1), (6) (DE 45, 46);1 and (2) a motion to remand to state court
filed by Mr. Herbert in which he also requests leave to amend his pleading to
drop the one federal claim (DE 54). For the following reasons, the motion to
amend and remand (DE 54) is GRANTED. The motions to dismiss (DE 45, 46)
are DENIED AS MOOT.




1     Certain citations to record are abbreviated as follows:
      DE = docket entry
      Am. Compl. = Amended Complaint (DE 29)
      Pl. Mot. = Plaintiff Herbert’s Brief in Support of Motion to Remand (DE 54-1)
Case 2:19-cv-20409-KM-ESK Document 57 Filed 07/20/21 Page 2 of 7 PageID: 499




 I.   BACKGROUND
      This matter was originally filed in New Jersey Superior Court, but one
defendant, the County of Essex, removed to this Court, invoking federal-
question jurisdiction on the basis of a 42 U.S.C. § 1983 claim in the original
complaint. (DE 1.) The County moved to dismiss, and Mr. Herbert responded
with a motion to amend. (DE 3, 9.) I granted the motion to amend but also then
granted the motion to dismiss because, even as amended, the complaint failed
to state a claim. (DE 19.) Mr. Herbert then amended his complaint again. (Am.
Compl.)
      In the operative Amended Complaint, Mr. Herbert alleges state-law tort
and New Jersey Civil Rights Act (“NJCRA”), N.J. Stat. Ann. § 10:6-2, claims
against Defendants as well as one 42 U.S.C. § 1983 claim against the County
(Count 1). (Am. Compl. ¶¶ 29–52.) His pleading does not specify which federal
rights serve as the basis for his claim. Nor does his NJCRA claim specify what
rights (whether state or federal) he invokes.
      The County and the remaining defendants separately moved to dismiss
the Amended Complaint. (DE 45, 46.) Before responding, Mr. Herbert filed a
“motion to remand.” In that motion, he states that only one of his claims is
federal (Count 1), so he asks the Court to “terminate” that claim and remand
the case. (Pl. Mot. at 4.) He styles that request as a motion to amend. (Id. at 5.)
He also argues that removal was procedurally improper because the County
removed more than 30 days from when it “received” his complaint. (Id. at 3.)
Defendants have not yet responded to the motion to remand, nor has Mr.
Herbert yet responded to the motions to dismiss.




                                         2
Case 2:19-cv-20409-KM-ESK Document 57 Filed 07/20/21 Page 3 of 7 PageID: 500




    II.   DISCUSSION
          I will remand this case because Mr. Herbert may amend his pleading to
omit his federal claim, leaving only state-law claims, over which I decline to
exercise jurisdiction. There are a few steps to reach this result.2
          To start, I will grant Mr. Herbert’s request to amend his complaint. Rule
15(a)(2) allows a party to amend a pleading by “the court’s leave.” The Rule’s
plain language requires no formal procedures, and so the court may grant leave
to amend sua sponte, i.e., without hearing from the defendant, where the
entitlement is clear. See Feurerstein v. Simpson, 582 F. App’x 93, 97 n.3 (3d
Cir. 2014) (collecting cases); Broederdorf v. Bacheler, 129 F. Supp. 3d 182, 200
(E.D. Pa. 2015).
          In deciding whether to grant leave, “[p]rejudice to the non-moving party
is the touchstone for the denial of an amendment.” Lorenz v. CSX Corp., 1 F.3d
1406, 1414 (3d Cir. 1993) (internal quotation and citation omitted). Courts also
consider delay, which is relevant here because Mr. Herbert asks to drop his
federal claims a year-and-a-half into this case. Nonetheless, to warrant denial
of leave to amend, delay must be “undue” or prejudicial. Cureton v. NCAA, 252
F.3d 267, 273 (3d Cir. 2001).
          I do not perceive undue delay or prejudice here. Although dropping the
§ 1983 claim might deny Defendants their preferred federal forum, “they are
not entitled to one when they have a full and fair opportunity to litigate in state
court.” Dirauf v. Berger, 506 F. Supp. 3d 254, 263 (D.N.J. 2020) (quotation
marks and citation omitted), appeal docketed, No. 21-1044 (3d Cir. Jan. 11,
2021). It is true, of course, that the motion to amend was filed when this case
had been pending for some time. It is also true, however, that there has been
little progress, in that the prior iterations of the complaint have failed to state a
claim, and have failed to state a federal claim in particular, and no answer has

2      I do not address the argument that removal was procedurally improper because
that argument is untimely. See 28 U.S.C. § 1447(c) (“A motion to remand the case on
the basis of any defect other than lack of subject matter jurisdiction must be made
within 30 days after the filing of the notice of removal . . . .”).


                                           3
Case 2:19-cv-20409-KM-ESK Document 57 Filed 07/20/21 Page 4 of 7 PageID: 501




yet been filed. Mr. Herbert states that amendment will “cure any deficiencies”
in his Amended Complaint, particularly deficiencies in the § 1983 claim, which
will simply be dropped. (Pl. Mot. at 5.) Defendants’ motions to dismiss have
evidently persuaded this pro se plaintiff that his federal claim is not viable, and
he has therefore quite properly concluded that he should not pursue that
claim. Defendants cannot complain that they are somehow forfeiting the efforts
they have already invested in this case. Those efforts have borne fruit in the
form of dismissal; the case, though not new, is still in its early stages; and the
motion practice thus far would have occurred in state court in any event.
Bringa v. Roque, Civ. No. 13-3296, 2015 WL 857884, at *3 (D.N.J. Feb. 27,
2015). Accordingly, I will grant leave to amend, and any federal claims are
excised from the Amended Complaint.3
       The federal claim was the basis for removal. Now, excising the federal
claim does not render removal improper or necessarily deprive me of
jurisdiction, which is established at the time of removal. Felice v. Sever, 985
F.2d 1221, 1225 (3d Cir. 1993). But where a federal question is no longer
present, “the court may, within its discretion, decline to exercise supplemental
jurisdiction” over the remaining state-law claims. Bringa, 2015 WL 857884, at
*5 (citing 28 U.S.C. § 1367(c)(3)). Indeed, it is the norm that a federal court will
decline to exercise jurisdiction when the only federal claim is no longer viable,



3       Only one claim (Count 1) expressly relies on federal law as the basis for its
cause of action, so that is the only claim that seemed to provide federal-question
jurisdiction for removal. See Stepnosky v. Silgan Holdings, Inc., Civ. No. 21-319, 2021
WL 2802473, at *3 (D.N.J. July 2, 2021) (“Usually, federal jurisdiction is retained only
when the plaintiff's right to relief relies on federal law, i.e., when the relief is based on
a federal cause of action.” (citation omitted)). To the extent the Amended Complaint
could be interpreted as referencing federal constitutional violations as the basis for the
remaining claims, that is insufficient, because no such violations are even mentioned.
See id. at *4 (“[A] complaint’s mere allusion to federal law, or a passing reference to a
federal statute, does not present a federal question that arises under federal law . . . .”
(quotation marks and citations omitted)). Regardless, Mr. Herbert’s motion makes it
clear that he wants any and all federal claims removed, so to the extent federal
violations could underly his other claims, his motion to amend takes care of them.


                                             4
Case 2:19-cv-20409-KM-ESK Document 57 Filed 07/20/21 Page 5 of 7 PageID: 502




and the case has not progressed substantially. Robert W. Mauthe, M.D., P.C. v.
Optum Inc., 925 F.3d 129, 135 (3d Cir. 2019).4
      The “presumptive rule is that the state claims shall be dismissed, unless
reasons of economy and fairness dictate otherwise. Where a case has been
substantially litigated for some time, it may be a proper exercise of discretion to
retain it . . . . Where, on the other hand, time and effort will not be wasted and
the case is nowhere close to trial, remand may be the proper course.” Trotta v.
Borough of Bogota, Civ. No. 12-2654, 2016 WL 3265689, at *11 (D.N.J. June 6,
2016) (refusing remand where case had been “substantially litigated” including
“significant discovery”) (internal citations omitted); see also Mission
Motorcycles, Inc. v. Vincent IP, Civ. No. 13-7684, 2016 WL 126364, at *3 (D.N.J.
Jan. 11, 2016). It is the defendant’s obligation to provide an “affirmative
justification” for retaining jurisdiction. N. Sound Capital LLC v. Merck & Co.,
938 F.3d 482, 494 n.11 (3d Cir. 2019).
      The reasons for declining supplemental jurisdiction are implicit in the
analysis above. Mr. Herbert concedes that, after two tries, he has failed to
plead a federal claim. Defendants are not being deprived of their rightful federal
forum, to which they would be entitled only by virtue of a federal claim which
they and the plaintiff both portray as insubstantial. No federal law or policy will
go unvindicated as the result of remand. There has been no significant
investment of resources, other than motion practice which presumably would


4     (c) The district courts may decline to exercise supplemental jurisdiction over a
      claim under subsection (a) if—
          (1) the claim raises a novel or complex issue of State law,
          (2) the claim substantially predominates over the claim or claims over which
          the district court has original jurisdiction,
          (3) the district court has dismissed all claims over which it has original
          jurisdiction, or
          (4) in exceptional circumstances, there are other compelling reasons for
          declining jurisdiction.
28 U.S.C. § 1367(c).


                                            5
Case 2:19-cv-20409-KM-ESK Document 57 Filed 07/20/21 Page 6 of 7 PageID: 503




have been conducted in state court if the matter had not been removed. It
appears that discovery has been minimal; whatever has been provided will not
be wasted but may be used in state court. The plaintiff’s motion to remand was
submitted in response to the most recent motions to dismiss (DE 45, 46); if the
motion to amend is granted and the matter is remanded, the motions to
dismiss will not need to be adjudicated as to the federal claims at all, and may
be adjudicated as to state claims in the coequal state forum. No inefficiencies
are apparent. Thus, I decline to exercise jurisdiction over the state-law claims.
      I will therefore remand to state court, where this case originated. Bringa,
2015 WL 857884, at *7; Yan v. Franklin Credit Mgmt. Corp., Civ. No. 13-1273,
2013 WL 2950652, at *3–4 (D.N.J. June 14, 2013); Alicea v. Outback
Steakhouse, Civ. No. 10-4702, 2011 WL 1675036, at *5 (May 3, 2011), report &
recommendation adopted, 2011 WL 2444235 (D.N.J. June 11, 2011); see 28
U.S.C. § 1447(c) (“If at any time before final judgment it appears that the
district court lacks subject matter jurisdiction, the case shall be remanded.”).5




5     I need not wait for any response from Defendants. Liberty Mut. Ins. Co. v. Ward
Trucking Corp., 48 F.3d 742, 750 (3d Cir. 1995).


                                          6
Case 2:19-cv-20409-KM-ESK Document 57 Filed 07/20/21 Page 7 of 7 PageID: 504




III.   CONCLUSION
       For the reasons set forth above, Plaintiff’s motion to amend and remand
(DE 54) is GRANTED; this matter is remanded to the Superior Court of New
Jersey, Law Division, Essex County; and Defendants’ motions to dismiss (DE
45, 46) are DENIED AS MOOT as regards this Court, without prejudice to
further proceedings in the state court.


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                          7
